DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The phrase “a laryngeal mask piece positioned in a patient's larynx inlet” clearly recites the device in combination with the human body.  Examiner suggests providing an amendment clarifying that these statements are functional language or recitations of intended use, e.g., “a laryngeal mask piece adapted to be positioned in a patient's larynx inlet”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a laryngeal mask/endoscope guide unit”. It is unclear what is meant by the “/” in this instance, whether it means a laryngeal mask or an endoscope guide unit but not both, or a laryngeal mask or an endoscope guide unit or both. Examiner recommends amending to “a laryngeal mask or an endoscope guide unit” and interpreted the claim thusly. The same applies to claims 2 and 6.
Claim 2 recites “an air inlet hole”. However, “an inlet hole” was previously recited in claim 1. It is unclear how these two limitations relate to each other and whether they are referring to the same component.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulsen et al. (US 2016/0192829), hereinafter “Poulsen”.
Regarding claim 1, Poulsen discloses a laryngeal mask airway (1) for sedative endoscopy, comprising: a laryngeal mask (3) which includes a laryngeal mask piece (9) adapted to be positioned in a patient's larynx inlet, and a support band (6) configured to ensure an opened state of a respiratory tract and guide insertion of an endoscopic probe into an esophagus; an airway unit (2) which includes a tube (2) connected to the laryngeal mask piece  to supply outside air to the patient's respiratory tract and having an inlet hole (7) through which the patient's spontaneous breathing is checked; and a mouthpiece unit (21) which is positioned between the patient's teeth to protect, from the teeth, the tube of the airway unit inserted into an oral cavity and the endoscopic probe entering the esophagus through the oral cavity, and to divide the tube and the endoscopic probe so that the tube and the endoscopic probe do not interfere with each other during endoscopy (via connector 12).  
Regarding claim 2, Poulsen discloses the laryngeal mask airway of claim 1, wherein the laryngeal mask includes: the laryngeal mask piece which is configured to be installed in the larynx inlet of the oral cavity and has a flat elliptical plate shape (¶35); a tube coupling hole (7) which is formed in a rim of the laryngeal mask piece3Patent20200-68USA so that the tube of the airway unit  is installed in the tube coupling hole; an air inlet hole (at distal end, FIG. 2) which is formed as a concave groove extended from the tube coupling hole and exposed from an outer surface of the laryngeal mask piece to allow outside air supplied from the tube to be supplied to the oral cavity and the respiratory tract; and an endoscope guide hole (8) which is concavely formed in a surface opposite to the air inlet hole and guides the insertion of the endoscopic probe inserted into the oral cavity in a direction toward the esophagus.  
Regarding claim 3, Poulsen discloses the laryngeal mask airway of claim 1, wherein the support band  of the endoscope guide unit has a semi-circular shape (FIG. 1), an outer surface of the support band is formed to be inclined in a direction toward the esophagus into which the endoscopic probe is inserted, and multiple protrusions (can comprise protrusions once conformed to fit within the space, ¶33) protrude from the outer surface of the support band to increase friction with a mucous membrane of the esophagus and minimize a motion of the mucous membrane of the esophagus.  
Allowable Subject Matter
Claims 4-7 are rejected under 35 U.S.C. 101 and 35 U.S.C. 112, second paragraph, as stated above, and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the indefiniteness and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Poulsen discloses a laryngeal mask airway (1) for sedative endoscopy, comprising: a laryngeal mask (3) which includes a laryngeal mask piece (9) adapted to be positioned in a patient's larynx inlet, and a support band (6) configured to ensure an opened state of a respiratory tract and guide insertion of an endoscopic probe into an esophagus; an airway unit (2) which includes a tube (2) connected to the laryngeal mask piece  to supply outside air to the patient's respiratory tract and having an inlet hole (7) through which the patient's spontaneous breathing is checked; and a mouthpiece unit (21) which is positioned between the patient's teeth to protect, from the teeth, the tube of the airway unit inserted into an oral cavity and the endoscopic probe entering the esophagus through the oral cavity, and to divide the tube and the endoscopic probe so that the tube and the endoscopic probe do not interfere with each other during endoscopy (via connector 12), wherein the laryngeal mask includes: the laryngeal mask piece which is configured to be installed in the larynx inlet of the oral cavity and has a flat elliptical plate shape (¶35); a tube coupling hole (7) which is formed in a rim of the laryngeal mask piece3Patent20200-68USA so that the tube of the airway unit  is installed in the tube coupling hole; an air inlet hole (at distal end, FIG. 2) which is formed as a concave groove extended from the tube coupling hole and exposed from an outer surface of the laryngeal mask piece to allow outside air supplied from the tube to be supplied to the oral cavity and the respiratory tract; and an endoscope guide hole (8) which is concavely formed in a surface opposite to the air inlet hole and guides the insertion of the endoscopic probe inserted into the oral cavity in a direction toward the esophagus, except wherein the airway unit 200 includes: a catching protrusion 212 which is formed at an end of the tube 210 installed in the air inlet hole 113 of the laryngeal mask piece 110, the catching protrusion 212 being coupled to the tube coupling hole 111 formed when forming the air inlet hole 113; a variable end 220A which is bent at a portion coupled to the laryngeal mask piece 110 and positioned in the oral cavity so that the variable end 220A comes into contact with 4Patent 20200-68USA an inner wall of the oral cavity; and an indication end 220B which is extended from the variable end 220A to the outside of the oral cavity to allow the patient's spontaneous breathing to be checked.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775